In a proceeding in the Surrogate’s Court, Kings County, to settle the executors’ accounts, appellants objected to the settlement without the allowance of their claim, which is based on a note executed by the testator. The respondents resisted payment upon the ground'that the estate was entitled to an offset to the extent of the decedent’s shareholder interest in the payee, a building and loan association. Decree unanimously affirmed, with costs to respondents, payable out of the estate. No opinion. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ. [174 Misc. 105.]